. Eeade, J.
The first exception on the part of the defendants was properly overruled. The value of the bond of Eoote, at tiie time he received it as guardian, in 1864, was its value at the time it was given in 1862, according to the Legislative scale applied to Confederate money; and with that value and interest, he was properly chargeable as guardian.
The third exception was also properly overruled. The plaintiff, it is true, was not competent to prove anj transaction between himself and his deceased guardian: but he was competent to prove any other transaction of his guardian. The transaction, in this case, was a sale of the property of the plaintiff by his guardian to a third person, Halliburton v. Dobson 65, N. C. R. 88, and the cases there cited. And Isenhour, adm’r., v. Isenhour 64, N. C. R. 640.
There is no error.
Per Curiam. Judgment affirmed.